Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 1 of 10 PageID: 1




  Wayne D. Lonstein, Esq. (WL0807)
  LONSTEIN LAW OFFICE, P.C.
  190 South Main Street
  P.O. Box 351
  Ellenville, New York 12428
  Telephone: 845-647-8500
  Facsimile: 845-647-6277
  Email: Legal@signallaw.com

                          UNITED STATES DISTRICT COURT FOR THE
                                      DISTRICT OF NEW JERSEY
                                           CAMDEN DIVISION
  --------------------------------------------------------------------
  ZUFFA, LLC d/b/a Ultimate Fighting
  Championship,

                                      Plaintiff,

           -against-                                                        COMPLAINT

                                                                            Civil Action No.
  DAVID TIMBERMAN and JACOB VANKAMPEN,
  Individually, and as officers, directors, shareholders
  and/or principals of EDSCO INCORPORATED d/b/a
  KELLY’S BAR,

  and

  EDSCO INCORPORATED d/b/a KELLY’S BAR


                                      Defendants.
  -----------------------------------------------------------------------


           Plaintiff, ZUFFA, LLC d/b/a Ultimate Fighting Championship (hereinafter

  “Plaintiff”), by its attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the

  Defendants herein respectfully sets forth and alleges, as follows:
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 2 of 10 PageID: 2




                                JURISDICTION AND VENUE

           1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553, et seq.

  and for copyright infringement under the copyright laws of the U.S. (17 U.S.C. §101, et

  seq.).

           2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

  Section §1331, which states that the district courts shall have original jurisdiction of all

  civil actions arising under the Constitution, laws, or treaties of the United States; and 28

  U.S.C. Section §1338(a) (copyright).

           3. Upon information and belief, venue is proper in this court because, inter alia, a

  substantial part of the events or omissions giving rise to the claim occurred within

  Burlington County, which is within the District of New Jersey, Camden Division (28

  U.S.C. § 1391(b) and 28 U.S.C. §110).

           4. This Court has personal jurisdiction over the parties in this action. Defendants

  to this action had or have an agent or agents who has or had independently transacted

  business in the State of New Jersey and certain activities of Defendants giving rise to this

  action took place in the State of New Jersey; more particularly, Defendants’ acts of

  violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

  programming transmission signals took place within the State of New Jersey. Moreover,

  upon information and belief, Defendants has their principal place of business within the

  State of New Jersey; thus, this Court has personal jurisdiction over Defendants.




                                               -2-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 3 of 10 PageID: 3




                                        THE PARTIES

         5. The plaintiff is a Nevada Limited Liability Company with its principal place of

  business located at 6650 S. Torrey Pines Drive, Las Vegas, Nevada 89118.

         6. Plaintiff is the owner of the UFC 218 Broadcast, including all undercard

  matches and the entire television Broadcast, scheduled for December 2, 2017, via closed

  circuit television and via encrypted satellite signal (hereinafter referred to as the

  “Broadcast”).

         7. Upon information and belief the Defendant, DAVID TIMBERMAN, resides at

  200 N Main Street, Elmer, NJ 08318.

         8. Upon information and belief the Defendant, JACOB VANKAMPEN, resides

  at 925 Olive Street, Burlington, NJ 08016.

         9. Upon information and belief the Defendants, DAVID TIMBERMAN and

  JACOB VANKAMPEN, were the officers, directors, shareholders, and/or principals of

  EDSCO INCORPORATED d/b/a KELLY’S BAR located at 14 Railroad Avenue,

  Wrightstown, NJ 08562.

         10. Upon information and belief the Defendants, DAVID TIMBERMAN and

  JACOB VANKAMPEN, were the individuals with supervisory capacity and control over

  the activities occurring within the establishment known as KELLY’S BAR, located at 14

  Railroad Avenue, Wrightstown, NJ 08562.

         11. Upon information and belief the Defendants, DAVID TIMBERMAN and

  JACOB VANKAMPEN, received a financial benefit from the operations of KELLY’S


                                               -3-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 4 of 10 PageID: 4




  BAR, on December 2, 2017.

          12.   Upon information and belief, Defendants, DAVID TIMBERMAN and

  JACOB VANKAMPEN, were the individuals with close control over the internal

  operating procedures and employment practices of KELLY’S BAR, on December 2,

  2017.

          13. Upon information and belief the Defendant, EDSCO INCORPORATED, is a

  domestic corporation licensed to do business in the State of New Jersey.

          14. Upon information and belief, Defendants, advertised their intention to show

  the UFC 218 Event on social media, including but not limited to posting advertisements

  on Kelly’s Bar Facebook page and promoting the exhibition on the establishment interior

  menu Board, for the exhibition of Plaintiff’s Broadcast within the commercial

  establishment known as KELLY’S BAR. Please see Exhibit “A” attached hereto

          15. Upon information and belief, the Defendant, EDSCO INCORPORATED

  d/b/a KELLY’S BAR, is located at 3805 W Sahara Avenue, Las Vegas, NV 89102, and

  had a capacity for 51-100 people on December 2, 2017 and was exhibiting the UFC 218

  p[program on 4 television screens within the establishment..

          16. Upon information and belief, the Defendant, EDSCO INCORPORATED

  d/b/a KELLY’S BAR, is a business entity, having its principal place of business at 14

  Railroad Avenue, Wrightstown, NJ 08562.

          17.   Upon information and belief, Defendants, jointly and severally, received a

  commercial benefit by not paying the commercial licensing fee to the Plaintiff for the


                                             -4-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 5 of 10 PageID: 5




  Broadcast and obtaining same through alternative means.

                                          COUNT I

         18. Plaintiff hereby incorporates by reference all of the allegations contained in

  paragraphs “1" through “17,” inclusive, as though set forth herein at length.

         19. Plaintiff is the owner of the UFC 218 Broadcast, including all undercard

  matches and the entire television Broadcast, scheduled for December 2, 2017, via closed

  circuit television and via encrypted satellite signal (hereinafter referred to as the

  “Broadcast”).

         20. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

  transmitted to cable systems and satellite companies via satellite signal.

         21. Plaintiff, through their commercial distributor, Joe Hand Promotions, Inc. , ,

  entered into licensing agreements for a licensing fee with various entities in the State of

  New Jersey, allowing them to publicly exhibit the Broadcast to their patrons. Upon

  payment of the appropriate fees, Plaintiff authorizes and enables subscribers to

  unscramble and receive the satellite Broadcast.

         22.   The Broadcast was also available for non-commercial, private viewing

  through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

  and consumption via the internet. Owners of commercial establishments wishing to

  avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

  Broadcasts by purchasing the programming online, without proper authorization, at

  residential rates, which are greatly discounted compared to the rates required for


                                               -5-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 6 of 10 PageID: 6




  commercial entities and exhibit those broadcasts for their own commercial benefit and

  gain.

          23. In order for anyone to obtain the Broadcast through a website intended for

  private, non-commercial viewing, an individual purchaser would be provided with terms

  of service which specifically provide for non commercial, personal use only.

          24. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

  agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

  agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully

  intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the

  UFC 218 Broadcast at KELLY’S BAR located at 14 Railroad Avenue, Wrightstown, NJ

  08562 at the time of its transmission willfully and for purposes of direct or indirect

  commercial advantage or private financial gain.

          25. Upon information and belief, Plaintiff alleges that Defendants’ effected

  unauthorized interception and receipt of Plaintiff’s Broadcast by obtaining the program

  through unauthorized means and subsequently displaying the programming in the

  commercial establishment known as KELLY’S BAR for commercial gain and without

  commercial authorization, or by such other means which are unknown to Plaintiffs and

  known only to Defendants.




                                              -6-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 7 of 10 PageID: 7




            28. Upon information and belief, with full knowledge that the Broadcast was not

  to be received and exhibited commercially by entities unauthorized to do so, the

  Defendant and/or his agents, servants, workmen or employees did exhibit the Broadcast

  at the Establishment at the time of its transmission willfully and for purposes of direct or

  indirect commercial advantage or private financial gain.

            29.   47 U.S.C. §553 prohibits the unauthorized reception, interception and

  exhibition of any communications service offered over a cable system such as the

  transmission for which Plaintiff had the distribution rights as to commercial

  establishments thereto.

            30.   Upon information and belief, the Defendants individually, willfully and

  illegally intercepted said Broadcast when it was distributed and shown by cable television

  systems.

            31.    By reason of the aforementioned conduct, all of the aforementioned

  Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

  action.

            32. As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,

  Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the

  maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable

  attorney’s fees.

                                          COUNT II

            33. Plaintiff hereby incorporates paragraphs “1" through “17" and “19" through


                                              -7-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 8 of 10 PageID: 8




  “26," and “28,” inclusive, as though fully set forth herein.

         34. Plaintiff is the owner of the copyright to the UFC 218 Broadcast, including all

  undercard matches and the entire television Broadcast, scheduled for December 2, 2017,

  via closed circuit television and via encrypted satellite signal. The applications for

  certificate of copyright registrations were filed with the U.S. Copyright Office on January

  25, 2018 under Nos. 1-6233420606 and PA 2-123-384. The Broadcast originated via

  satellite uplink and was subsequently re-transmitted to cable systems and satellite

  companies via satellite signal.

         35. As a copyright holder of the rights to the UFC 218 Broadcast, Plaintiff has

  rights to the Broadcast, including the right of distribution as well as the licensing to

  commercial establishments for the right to exhibit same.

         36. Defendants never obtained the proper authority or license from Plaintiff, or its

  authorized exclusive agent for commercial distribution, Joe Hand Promotions, Inc. to

  publicly exhibit the UFC 218 Broadcast on December 2, 2017.

         37.    Upon information and belief, with full knowledge that the UFC 218

  Broadcast can only be exhibited within a commercial establishment by the purchasing of

  a license from Plaintiff, or its authorized agent for commercial distribution, Defendants

  and/or their agents, servants, workmen or employees illegally intercepted the Broadcast

  and exhibited same in their commercial establishment on December 2, 2017.

         38. Specifically, upon information and belief, the Defendants and/or their agents,

  servants, workmen and employees unlawfully obtained the UFC 218 Broadcast, enabling


                                               -8-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 9 of 10 PageID: 9




  Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

  to Plaintiff, or its authorized agent for commercial distribution.

         39. By reason of the aforementioned conduct, the Defendants willfully violated

  17 U.S.C. §501(a).

         40. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

  Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

         41. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and

  exclusive rights under copyright, Plaintiff is entitled to damages, in the discretion of this

  Court, under 17 U.S.C. §504(c)(1) and 504(c)(2), of up to the maximum amount of

  $150,000.00.

         42. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

  U.S.C. §505.

         WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

  against each of the aforementioned Defendants, jointly and severally, granting to plaintiff

  the following:

                   (a) Declare that Defendants’ unauthorized exhibition of the December 2,

                   2017, UFC 218 Broadcast, violated the Federal Communications Act and

                   that such violations were committed willfully and for purposes of

                   Defendants’ direct or indirect commercial advantage or for private

                   financial gain.

                   (b) On the first cause of action, statutory penalties in an amount, in the


                                               -9-
Case 1:19-cv-13470-RMB-KMW Document 1 Filed 06/06/19 Page 10 of 10 PageID: 10




                discretion of this Court, against Defendants, jointly and severally, of up to

                the maximum amount of $10,000.00 as to each Defendant for their

                violation of 47 U.S.C. §553 and enhanced damages of up to $50,000.00

                for their willful violation of 47 U.S.C. §553; for a total of $60,000.00 and

                (c) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                47 U. S. C. §553 (c)(2)(C).

                (d) On the second cause of action, statutory penalties in an amount, in the

                discretion of this Court, against Defendants, jointly and severally, of up

                $30,000.00 pursuant to §504(c)(1) and enhanced damages in the amount of

                $150,000.00 pursuant to §504(c)(2) for their willful violation of 17 U.S.C.

                §501(a); for a total of amount of $300,000.00 and

                 (e) Attorney’s fees, interest, costs of suit as to the Defendants pursuant to

                17 U.S.C. §505, together with such other and further relief as this Court

                may deem just and proper.

   Dated: June 6, 2019
          Ellenville, New York
                                                       ZUFFA, LLC

                                               By:     /s/Wayne D. Lonstein
                                                       Wayne D. Lonstein, Esq.. (WL0807)
                                                       LONSTEIN LAW OFFICE, P.C.
                                                       190 South Main Street
                                                       P.O. Box 351
                                                       Ellenville, New York 12428
                                                       Telephone: 845-647-8500
                                                       Facsimile: 845-647-6277
                                                       Email: Legal@signallaw.com
                                                       Our File No. ZU17-12NJ-01

                                              -10-
